{¶ 48} I respectfully dissent from the majority's decision in Assignment of Error II that appellant's personal injury claims were time-barred.
 {¶ 49} In support of her claims and the application of the discovery rule, appellant presented the affidavit of Patrick O'Shaughnessy, Ph.D., attached to her opposition motion, wherein he stated the following at ¶ 17:
 {¶ 50} "I have been provided with medical records demonstrating that Mary Gibson has symptoms that are clearly associated with exposure to the airborne contaminants I investigated. These contaminants exist at levels on her property sufficient to produce her symptoms. I am not aware of any other reasonable explanation for her symptoms. It is my opinion, based on reasonable scientific certainty, that Mary Gibson's symptoms, consisting of pulmonary and respiratory deficits, are caused by her exposure to the airborne contaminants from the Park Farms CAFO."
 {¶ 51} In a letter dated March 13, 2006, attached to her opposition motion, appellant's physician, Randall Harris, M.D., opined the following:
 {¶ 52} "* * * As I explained to Mary, I do not have personal interests in any legal issues or expert witnessed testimony. She appears to have upper airway and chest symptoms with abnormal pulmonary function testing. I do believe, with a reasonable degree of medical certainty, that the poultry and airborne contaminants are contributing to her upper airways cough syndrome and reactive airways disease/asthma. Certainly, there may be other cofactors such as passive environmental smoke, past bronchitis, and other environmental triggers, etc. You have access to her chest x-ray, pulmonary tests, and my office notes." *Page 14 
 {¶ 53} As noted, Dr. Harris's opinion states the chicken facility may have contributed to appellant's known diseases. As such, there is still no definitive medical opinion on the relationship of any emissions from the chicken facility to appellant's physical condition.
 {¶ 54} I would find the discovery rule is applicable in this case, and the trial court erred in dismissing appellant's bodily injury claims. *Page 15 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio, is affirmed.
  Costs assessed to appellant. *Page 1